DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 4, 7, 9, 11-16, 18-24 and 26-27 are pending:
		Claims 1-2, 4, 7, 9, 11-16, 18-24 and 26-27 are rejected. 
		Claims 3, 5-6, 8, 10, 17 and 25 have been canceled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2018900005, filed on 01/02/2018.
Claim Objections
Claims 1-2, 4, 7, 9, 11-16, 18-24 and 26-27 are objected to because of the following informalities:  
	Claim 1 recites “the abundance found in the water source”; consider rephrasing to – the abundance of the a least one of the oxygen or hydrogen isotopes found in the water source – for clarity and consistency with other claim language. Claim 15 and 26-27 recite a similar limitation therefore objected for similar reasons. 
	Claim 14 recites “the fractionation”; consider rephrasing to – the fractioning – for clarity and consistency with other claim language. 
	Claim 19 recites “a molecular sieve”; consider rephrasing to – the molecular sieve – since proper antecedent basis has already provided for this term. 
	Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 7, 9, 11-16, 18-24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claims 1, 23-24 and 26-27 recite “industrial process water” and/or “industrial process solvent” and/or “industrial process” and/or “industrial scale” and/or “industrial equipment”; it is unclear what is meant by the term “industrial”/“industrial process” and what “industrial”/“industrial process” is limited to. In interest of advancing prosecution, it is interpreted that any water or any solvent or any equipment or any scale or any process can be industrial, respectively. 
	Claim 1 recites “(ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment”; the claim is indefinite because if the water is already enriched in step (ii), it is unclear how the level of enrichment is maintained? The claim is further indefinite because it is unclear how the providing step is applied if step (ii) is implemented/required. Claims 27 and 28 recite a similar limitation therefore rejected for similar reasons. 
	Claim 16 recites “a molecular sieve configured to discern between water molecules having differing isotopic compositions”; it is unclear what it is meant by “configured to discern” and what function is actually required to meet the “configured to discern…” limitation. Molecular sieves are known in the art to perform separations, therefore in interest of advancing prosecution, it is interpreted that any molecular sieve will meet this limitation. 
	Claim 18 recites “molecular sieve is configured to substantially remove a salt”; the term “substantially” renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In interest of advancing prosecution, it is interpreted that any molecular sieve will meet this limitation.
	Claim 19 recites “a forward osmosis having a draw solution, and the method comprises contacting the draw solution with a molecular sieve so as to regenerate the draw solution”; it is unclear how the forward osmosis is connected with the process of claim 1 because there is no mention of the water source. The claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. In interest of advancing prosecution, it is interpreted that the claim requires forward osmosis and a molecular sieve. 
	Claim 22 recites “dermatologically acceptable additive”; the term “acceptable” renders the claim indefinite. While the specification provides examples (provided without limitation) of a dermatologically acceptable additive, the term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In interest of advancing prosecution, it is interpreted that any additive can be a dermatologically acceptable additive. 
	Claim 20 recites “comprising purification selected from reverse osmosis, forward osmosis, activated carbon treatment, ultrafiltration, nanofiltration, and preparative chromatography”; it is unclear how the purification means is connected with the process of claim 1 because there is no mention of the water source. The claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. In interest of advancing prosecution, it is interpreted that the claim requires purification.  
	Claims 21 and 22 recite “the first or second fraction”; there is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite because it is unclear whether the first or second fraction are a part of the fraction enriched in water molecules recited in claim 1. In interest of advancing prosecution, it is interpreted that the claim requires a first or second fraction. 
	Claim 27 recites “a method comprising…”; it is unclear if the method is pertaining to a method of making/producing, or using or etc. because the claim lacks a preamble to clearly define the scope of the method. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, 15, 21-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Stefanescu (WO 2006/028400) and by evidence of Soloviev (WO 2006/085784).
	Regarding claim 1, Stefanescu teaches a method for producing a beverage or an industrial process water (a process for obtaining the deuterium depleted water; see Entire Abstract) or an industrial solvent, or a topical dermatological composition, 
	the method comprising providing a water source (potable water source; see pg. 13, lines 20-30), the water molecules having oxygen or hydrogen atoms of different isotopes (any water is a composition having a variety of isotopes by evidence of Soloviev; Soloviev, see pg. 2, lines 15-20), and 
	(i) fractionating the water source (“potable water source….to isotopic distillation column”; see pg. 13, lines 25-30) to produce a fraction enriched in water molecules having an abundance of at least one of the oxygen or hydrogen isotopes being greater or less than the abundance found in the water source (“deuterium enriched water”; see pg. 8, lines 1-5), or 
	(ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment.  
	Regarding claim 2, Stefanescu teaches the method of claim 1, wherein the fractionating (i.e. isotopic distillation) comprises 
	Regarding claim 4, Stefanescu teaches the method of claim 1, wherein the water source is a tissue or a juice of a plant, or a dairy material, or drawn from a natural body of water (potable tap water is natural).  
	Regarding claim 11, Stefanescu teaches the method of claim 1, wherein the fractionating (i.e. isotopic distillation) is carried out using a food (“the whole installation…for food industry”; see pg. 8, lines 20-30) concentrator/evaporator (distillation inherently comprises evaporating or concentrating because it requires heat, produces a vapor and produces a concentrated liquid).
	Regarding claim 12, Stefanescu teaches the method of claim 1, wherein the fractionating (i.e. isotopic distillation) comprises evaporation (distillation inherently comprises evaporating or concentrating because it requires heat, produces a vapor and produces a concentrated liquid) and condensation (“vapors from column 8…being condensed in primary condenser”; see pg. 9, lines 15-25) (the condenser is part of the isotopic distillation).  
	Regarding claim 15, Stefanescu teaches the method of claim 1, wherein the fractionating (i.e. distillation) is configured to provide a first fraction (vapor  exiting evacuation pipe 16 of distillation; see Fig. 1) and a second fraction (liquid exiting evacuation pipe 36 from distillation; see Fig. 1), the abundance of at least one of the oxygen or hydrogen isotopes being greater than the abundance found in the water source in the first fraction (“deuterium enriched water”; see pg. 8, lines 1-5), and the abundance of at least one of the oxygen or hydrogen isotopes being less than the abundance found in the water source in the second fraction (“deuterium depleted vapors”; see pg. 13, lines 5-15).   
	Regarding claim 21, Stefanescu teaches the method of claim 1, comprising performing the method to produce a beverage (deuterium depleted water; see pg. 10, lines 25-30), the method comprises adding a food grade additive (mineralizing additive; see pg. 10, lines 25-30) to the first or second fraction (i.e. deuterium depleted water) (the deuterium depleted water is a fraction of the isotopic distillation) (“mineralizing additive…of deuterium depleted water; see pg. 10, lines 25-30”).    
	Regarding claim 22, Stefanescu teaches the method of claim 1, comprising performing the method to produce a topical dermatological composition (deuterium depleted water; see pg. 10, lines 25-30) (while Stefansecu teaches deuterium depleted water for food use; Stefansecu teaches all the steps that will also result in a topical dermatological composition), the method comprises adding a dermatologically acceptable additive (mineralizing additive; see pg. 10, lines 25-30) to the first or second fraction (i.e. deuterium depleted water) (the deuterium depleted water is a fraction of the isotopic distillation) (“mineralizing additive…of deuterium depleted water; see pg. 10, lines 25-30”).  
	Regarding claim 23, Stefanescu teaches the method of claim 1, comprising performing the method to produce an industrial process water (deuterium depleted water; see pg. 8, lines 5-10), the method comprises conveying the industrial process water (i.e. deuterium depleted water) so produced to a storage vessel (intermediate storage tank; see pg. 8, lines 5-10) (“deuterium depleted water flow which is stored in an intermediate storage tank 43”; see pg. 8, lines 5-10).  
	Regarding claim 24, Stefanescu teaches the method of claim 1, comprising performing the method to produce an industrial process solvent (deuterium depleted water; see pg. 8, lines 5-10), the method comprises adding the industrial process solvent (i.e. deuterium depleted water) to a solute (“mineralizing additive”; see pg. 5, lines 12-20) (“mineralizing additive is prepared by dissolving in 100 liters of deuterium depleted water”; see pg. 10, lines 25-30), or to a solution.  
	Regarding claim 26, Stefanescu teaches a method of performing an industrial process (a process for obtaining the deuterium depleted water; see Entire Abstract), the method comprising contacting industrial process water (deuterium depleted water; see pg. 8, lines 5-10) to an item of industrial equipment (any equipment such as the storage tanks, distillation column, etc. are industrial equipment), 
	wherein the industrial process water (deuterium depleted water; see pg. 8, lines 5-10) is produced by a method comprising providing a water source (potable water source; see pg. 13, lines 20-30), the water molecules having oxygen or hydrogen atoms of different isotopes (any water is a composition having a variety of isotopes by evidence of Soloviev; Soloviev, see pg. 2, lines 15-20), and 
	(i) fractionating the water source (“potable water source….to isotopic distillation column”; see pg. 13, lines 25-30) to produce a fraction enriched in water molecules having an abundance of at least one of the oxygen or hydrogen isotopes being greater or less than the abundance found in the water source (“deuterium enriched water”; see pg. 8, lines 1-5), or 
	(ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment.  
	Regarding claim 27, Stefanescu teaches a method (a process for obtaining the deuterium depleted water; see Entire Abstract) comprising: forming a solution of a solute (“mineralizing additive”; see pg. 5, lines 12-20) (“mineralizing additive is prepared by dissolving in 100 liters of deuterium depleted water” therefore a solution is formed by the preparation step of Stefanescu; see pg. 10, lines 25-30) or a liquid mixture at an industrial scale (the process/method of Stefanescu is open to any scale/size), 
	comprising providing a solute or liquid and contacting the solute (i.e. mineralizing additive) or liquid with an industrial solvent (deuterium depleted water; see pg. 8, lines 5-10) (“mineralizing additive is prepared by dissolving in 100 liters of deuterium depleted water”; see pg. 10, lines 25-30), 
	wherein the industrial solvent (i.e. deuterium depleted water) is produced 
	by a method comprising providing a water source (potable water source; see pg. 13, lines 20-30), the water molecules having oxygen or hydrogen atoms of different isotopes (any water is a composition having a variety of isotopes by evidence of Soloviev; Soloviev, see pg. 2, lines 15-20), and 
		(i) fractionating the water source (“potable water source….to isotopic distillation column”; see pg. 13, lines 25-30) to produce a fraction enriched in water molecules having an abundance of at least one of the oxygen or hydrogen isotopes being greater or less than the abundance found in the water source (“deuterium enriched water”; see pg. 8, lines 1-5), or 
		(ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment.

Claims 1-2, 4, 7 ,9, 11-12, 15, 20-22, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Soloviev (WO 2006/085784).
	Regarding claim 1, Soloviev teaches a method for producing a beverage (alcoholic beverage production; see pg. 1, lines 5-10) or an industrial process water or an industrial solvent, or a topical dermatological composition, the method comprising providing a water source (natural water; see pg. 9, lines 1-5), the water molecules having oxygen or hydrogen atoms of different isotopes (any water is a composition having a variety of isotopes, see pg. 2, lines 15-20), and 
	(i) fractionating the water source (“[h]ighly pure light water…prepared by distillation”; see pg. 8, lines 20-25) to produce a fraction enriched in water molecules having an abundance of at least one of the oxygen or hydrogen isotopes being greater or less than the abundance found in the water source (C2>C1; see Fig. 1), or 
	(ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment.  
	Regarding claim 2, Soloviev teaches the method of claim 1, wherein the fractionating (i.e. distillation) comprises 
	Regarding claim 4, Soloviev teaches the method of claim 1, wherein the water source is a tissue or a juice of a plant, or a dairy material (milk; see pg. 11, lines 20-25) (the milk is enriched with 1H216O light water), or drawn from a natural body of water.  
	Regarding claim 7, Soloviev teaches the method of claim 
	Regarding claim 9, Soloviev teaches the method of claim 1, wherein the water source is a by-product of alcohol production (beer; see pg. 15, lines 1-5) (the beer is enriched with 1H216O light water) or spent wash.  
	Regarding claim 11, Soloviev teaches the method of claim 1, wherein the fractionating (i.e. distillation) is carried out using a food (distillation is used for food and beverages) concentrator/evaporator (distillation inherently comprises evaporating or concentrating because it requires heat, produces a vapor and produces a concentrated liquid).  
	Regarding claim 12, Soloviev teaches the method of claim 1, wherein the fractionating (i.e. distillation) comprises evaporation and condensation (distillation inherently comprises evaporating or concentrating because it requires heat, produces a vapor and produces a concentrated liquid).  
	Regarding claim 15, Soloviev teaches the method of claim 1, wherein the fractionating (i.e. distillation) is configured to provide a first fraction (vapor; see pg. 9, lines 5-10 and Fig. 1) and a second fraction (liquid; see pg. 9, lines 5-10 and Fig. 1), the abundance of at least one of the oxygen or hydrogen isotopes being greater than the abundance found in the water source in the first fraction (enriched with 1H216O amounts; see pg. 22; C2>C1; see Fig. 1), and the abundance of at least one of the oxygen or hydrogen isotopes being less than the abundance found in the water source in the second fraction (1H216O is enriched in vapor stream therefore will be less in abundance in the liquid stream and therefore less than C1; see Fig. 1).  
	Regarding claim 20, Soloviev teaches the method of claim 1 comprising purification selected from reverse osmosis (“highly pure light is selected from…reverse osmosis water”; see pg. 7, lines 1-10), forward osmosis, activated carbon treatment, ultrafiltration, nanofiltration, and preparative chromatography. 
	Regarding claim 21, Soloviev teaches the method of claim 1, comprising performing the method to produce a beverage (alcoholic beverage composition; see pg. 7, lines 20-26), the method comprises adding a food grade additive (“physiologically acceptable additive”; see pg. 10, lines 13-26) to the first or second fraction (“highly pure light water”; see pg. 10, lines 10-15) (“alcoholic beverage compositions comprising:…highly pure light water…physiologically acceptable additive”; see pg. 7, line 24-pg. 8, line 5).  
	Regarding claim 22, Soloviev teaches the method of claim 1, comprising performing the method to produce a topical dermatological composition (while Soloviev produces an alcoholic beverage composition, Soloviev teaches all the steps that will also result in a topical dermatological composition), the method comprises adding a dermatologically acceptable additive (“physiologically acceptable additive”; see pg. 10, lines 13-26) to the first or second fraction (“highly pure light water”; see pg. 10, lines 10-15) (“alcoholic beverage compositions comprising:…highly pure light water…physiologically acceptable additive”; see pg. 7, line 24-pg. 8, line 5).  
	Regarding claim 24, Soloviev teaches the method of claim 1, comprising performing the method to produce an industrial process solvent (highly pure light water; see pg. 13, lines 1-5), the method comprises adding the industrial process solvent to a solute (physiologically acceptable additive; see pg. 12, lines 24-26) (“several ingredients…dissolved in highly pure light water”; see pg. 13, lines 1-5), or to a solution.  
	Regarding claim 26, Soloviev teaches a method of performing an industrial process (production of an alcoholic beverage; see pg. 1, lines 5-10), the method comprising contacting industrial process water (highly pure light water or 1H216O shown in Fig. 1) to an item of industrial equipment (fermentation tank; see pg. 20, lines 20-25) (1H216O is used in fermentation tank in wort production; see pg. 20, lines 5-25) (any equipment is industrial equipment; Soloviev also teaches a distillation device), wherein the industrial process water is produced by a method comprising providing a water source (natural water; see pg. 9, lines 1-5), the water molecules having oxygen or hydrogen atoms of different isotopes (any water is a composition having a variety of isotopes, see pg. 2, lines 15-20), and 
	(i) fractionating the water source (“[h]ighly pure light water…prepared by distillation”; see pg. 8, lines 20-25) to produce a fraction enriched in water molecules having an abundance of at least one of the oxygen or hydrogen isotopes being greater or less than the abundance found in the water source (C2>C1; see Fig. 1), or
	 (ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment.  
	Regarding claim 27, Soloviev teaches a method (production of alcoholic beverage; see pg. 1, lines 5-10) comprising: 
	forming a solution of a solute (“physiologically acceptable additive”; see pg. 10, lines 13-26) (Soloviev teaches a composition with the additive therefore the step of forming took place) or a liquid mixture at an industrial scale (the process/method of Soloviev is open to any scale/size), comprising providing a solute (i.e. physiologically acceptable additive) or liquid and contacting the solute or liquid with an industrial solvent (highly pure light water or 1H216O; see Fig. 1), wherein the industrial solvent is (i.e. highly pure water or 1H216O) produced by a method comprising providing a water source (natural water; see pg. 9, lines 1-5), the water molecules having oxygen or hydrogen atoms of different isotopes (any water is a composition having a variety of isotopes, see pg. 2, lines 15-20), and 
	(i) fractionating the water source (“[h]ighly pure light water…prepared by distillation”; see pg. 8, lines 20-25) to produce a fraction enriched in water molecules having an abundance of at least one of the oxygen or hydrogen isotopes being greater or less than the abundance found in the water source (C2>C1; see Fig. 1), or
	 (ii) where the water source is already enriched in heavy water, fully or partially maintaining the level of enrichment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Soloviev (WO 2006/085784) in view of Goel (US 2009/0008235).
	Regarding claim 13, Soloviev teaches the method of claim 12.
	Soloviev does not teach wherein the evaporation and the condensation are carried out using a multiple-effect evaporator.
	In a related field of endeavor, Goel teaches a membrane-based hybrid process of distillation and membrane separations (see Entire Abstract) comprising a multiple-effect evaporator (multi-effect evaporator).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the process of	Soloviev by incorporating a multi-effect evaporator as disclosed by Goel because it is applying a known evaporating technique to a known beverage production process obviously resulting in heating and evaporating to provide a desired temperature of the water with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soloviev (WO 2006/085784) in view of Hong (USPN 6,106,725)
	Regarding claim 16, Soloviev teaches the method of claim 1.
	Soloviev does not teach comprising contacting the water source, or a material derived from the water source with a molecular sieve configured to discern between water molecules having differing isotopic compositions. 
	In a related field, Hong teaches a process for removing lead and copper from drinking water (see Entire Abstract) comprising a matrix having molecular sieves (see C7/L25-35) configured to discern between water molecules having differing isotopic compositions (the molecular sieve is structurally similar therefore inherently functions the same as the claimed invention).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the process of	Soloviev by incorporating the matrix (comprising molecular sieve) in the process as disclosed by Hong because it provides the benefit of disinfecting by-products and organic compounds in drinking water (Hong, see C1/L10-20) and it is desirable in Soloviev to use treated water. 
	Regarding claim 18, Stefanescu and Hong teach the method of claim 16, wherein the molecular sieve (Hong, i.e. molecular sieve) is configured to substantially remove a salt (the molecular sieve is structurally similar therefore inherently functions the same as the claimed invention).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soloviev (WO 2006/085784) in view of Hong (USPN 6,106,725) and further in view of Leavitt (US 2017/0016664).
	Regarding claim 19, Soloviev and Hong teach the method of claim 16.
	The combination of references does not teach a forward osmosis having a draw solution, and the method comprises contacting the draw solution with a molecular sieve so as to regenerate the draw solution.  	
	In a related field of endeavor, Leavitt teaches a cooling agent for cold packs and food and beverage containers (see Entire Abstract) comprising a forward osmosis (FO 1112; see Fig. 11) having a draw solution (brine 1114; see Fig. 11), and the method comprises contacting the draw solution (i.e. brine 1114) with a molecular sieve (UF 1116; see Fig. 11; UP may utilize molecular sieve; see ¶83) (“draw material is then re-concentrated by a means such as an ultra-filtration membrane”; see ¶32) so as to regenerate the draw solution.  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the process of	Soloviev (as modified by Hong) by incorporating a forward osmosis having draw solution to be treated by a molecular sieve as disclose by Leavitt because it is the simple addition of a known forward osmosis device to a known process of producing a beverage obviously resulting in providing a salt concentrate and a dilute liquid steam (Leavitt, see ¶84) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Soloviev (WO 2006/085784) in view of Miyake (JPS 6214928).
	Regarding claim 14, Soloviev teaches the method of claim 1.
	Soloviev does not teach wherein the fractionation comprises a freezing.
	In a related field of endeavor, Miyake teaches a deep freezing distillation tower (see Entire Abstract) comprising wherein fractionation (distillation tower 1; see ¶1) comprising freezing (freezer/refrigerator 21; see ¶1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the process of	Soloviev by incorporating the freezing in fractionation (distillation) as disclosed by Miyake because it is desired to cool the hydrogen isotope to a predetermined temperature (Miyake, see ¶1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778